
	
		II
		110th CONGRESS
		1st Session
		S. 354
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mr. Kerry, and Mr. Biden) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To provide for disclosure of fire safety
		  standards and measures with respect to campus buildings, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Campus Fire Safety Right-to-Know Act
			 of 2007.
		2.Disclosure of fire safety of campus
			 buildingsSection 485 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1092) is amended—
			(1)in subsection (a)(1)—
				(A)by striking and at the end
			 of subparagraph (N);
				(B)by striking the period at the end of
			 subparagraph (O) and inserting ; and; and
				(C)by adding at the end the following new
			 subparagraph:
					
						(P)the fire safety report prepared by the
				institution pursuant to subsection (h).
						;
				and
				(2)by adding at the end the following new
			 subsection:
				
					(h)Disclosure of fire safety standards and
				measures
						(1)Annual fire safety reports
				requiredEach eligible
				institution participating in any program under this title shall, beginning in
				the first academic year that begins after the date of enactment of the
				Campus Fire Safety Right-to-Know Act of
				2007, and each year thereafter—
							(A)prepare, publish, and distribute, through
				appropriate publications (including the Internet) or mailings, to all current
				students and employees, and to any applicant for enrollment or employment upon
				request, an annual fire safety report, which shall contain information with
				respect to the campus fire safety practices and standards of that institution,
				including—
								(i)a statement that identifies each student
				housing facility owned or controlled by the institution, and whether each such
				facility is equipped with a full fire sprinkler system or other fire safety
				systems, fire escape planning or protocols, or both;
								(ii)statistics for each student housing
				facility concerning the occurrence of fires and unwanted and false alarms in
				each such facility, during the 2 preceding calendar years for which data are
				available;
								(iii)for each such occurrence in facilities
				described in clauses (i) and (ii), a summary of the human injuries or deaths,
				structural and property damage, or combination thereof;
								(iv)information regarding rules on portable
				electrical appliances, smoking and open flames (such as candles), regular
				mandatory supervised fire drills, and planned and future improvements in fire
				safety; and
								(v)information about fire safety education and
				training provided to students, faculty, and staff; and
								(B)submit to the Secretary a copy of the
				statistics required to be made available under
				subparagraph (A)(ii).
							(2)Fraternities, sororities, and other student
				groups that own, control, or occupy housing facilities
							(A)Reports by organizing bodiesEach institution participating in a program
				under this title shall, as a condition of recognizing and permitting the
				operation of any fraternity, sorority, or other student group that is
				recognized by the institution and that owns, controls, or occupies student
				housing facilities, require the national organizing body of such fraternity,
				sorority, or other student group, beginning in the first academic year that
				begins after the date of enactment of the Campus Fire Safety Right-to-Know Act of
				2007, and each year thereafter—
								(i)to collect the information described in
				subparagraph (A), for each building and
				property that contains student housing facilities and that is owned,
				controlled, or occupied by the fraternity, sorority, or group,
				respectively;
								(ii)beginning in the first academic year that
				begins after the date of enactment of the Campus Fire Safety Right-to-Know Act of
				2007, and each year thereafter, to prepare, publish, and
				distribute, through appropriate publications (including the Internet) or
				mailings to all current members, and to any interested party upon request, an
				annual fire safety report in accordance with
				subparagraph (B) of this paragraph;
				and
								(iii)to submit to the Secretary a copy of the
				statistics described in
				paragraph (1)(A)(ii) and required to
				be collected under
				clause (i) of this
				subparagraph.
								(B)Contents of annual reportsThe annual fire safety reports required
				under
				subparagraph (A)(ii) of this
				paragraph shall contain the following:
								(i)Information concerning fire safety at any
				student housing facilities owned or controlled by the recognized fraternity,
				sorority, or other student group required to be collected under
				subparagraph (A)(i) of this
				paragraph.
								(ii)A statement concerning whether and how the
				recognized fraternity, sorority, or other student group owning, controlling, or
				occupying student housing facilities works with hosting academic institutions
				to make buildings and property owned or controlled by such fraternities,
				sororities, or student groups more fire safe.
								(3)Current information to campus
				communityEach institution
				participating in any program under this title shall make, keep, and maintain a
				log, written in a form that can be easily understood, recording all on-campus
				fires, including the nature, date, time, and general location of each fire and
				all unwanted and false fire alarms. All entries that are required pursuant to
				this paragraph shall, except where disclosure of such information is prohibited
				by law, be open to public inspection, and each such institution shall make
				annual reports to the campus community on such fires and unwanted and false
				fire alarms in a manner that will aid the prevention of similar
				occurrences.
						(4)Responsibilities of the
				SecretaryThe Secretary
				shall—
							(A)review the statistics submitted under
				paragraph (1)(B) and
				paragraph (2)(A)(iii);
							(B)make such statistics submitted to the
				Secretary available to the public; and
							(C)in coordination with nationally recognized
				fire organizations and representatives of institutions of higher education,
				identify exemplary fire safety policies, procedures, programs, and practices
				and disseminate information to the Administrator of the United States Fire
				Administration and make available to the public information concerning those
				policies, procedures, programs, and practices that have proven effective in the
				reduction of campus fires.
							(5)Rule of constructionNothing in this subsection shall be
				construed to authorize the Secretary to require particular policies,
				procedures, programs, or practices by institutions of higher education with
				respect to fire safety, other than with respect to the collection, reporting,
				and dissemination of information required by this subsection.
						(6)DefinitionsIn this subsection, the term
				campus has the meaning provided in subsection
				(f)(6).
						.
			3.Report to Congress by Secretary of
			 EducationNot later than two
			 years after the date of enactment of this Act, the Secretary of Education shall
			 prepare and submit to Congress a report containing—
			(1)an analysis of the status of fire safety
			 systems in institutions of higher education (as that term is defined in section
			 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), including sprinkler
			 systems;
			(2)an analysis of the appropriate fire safety
			 standards to apply to these facilities, which the Secretary shall prepare after
			 consultation with such fire safety experts, representatives of institutions of
			 higher education, and other Federal agencies as the Secretary, in the
			 Secretary’s discretion, considers appropriate;
			(3)an estimate of the cost of bringing all
			 nonconforming student housing facilities up to the building codes in effect at
			 the time of the report;
			(4)recommendations from the Secretary
			 concerning the best means of meeting fire safety standards in all institutions
			 of higher education, including recommendations for methods to fund the cost
			 described in
			 paragraph (3); and
			(5)examples of exemplary fire safety education
			 and training programs at institutions of higher education and recommendations
			 for wide adoption of similar programs among institutions of higher
			 education.
			
